DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are pending in this Office Correspondence.
Response to Amendments 
Applicant’s amendment to the independent claims filed on February 15, 2021 has been considered.
Applicant’s arguments, filed on February 15, 2021, with respect to claim rejections under Tran in view of Bhogal, have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.
Applicant’s further amendment to the independent claims, as proposed in the interview and authorized to amend on February 22, 2021 has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Triet Nguyen on February 22, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

EXAMINER AMENDMENTS

1.	(Currently Amended) A system comprising:	at least one processor;	a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising:	generating a unique identification that references a first connection object of a first deployment and a second connection object of a second deployment of a database, the first deployment and the second deployment being separate deployments of the database provided by different cloud providers;
receiving a notification that the first deployment is unavailable, the notification that the first deployment is unavailable comprises an indication of a scheduled downtime for the first deployment that has yet to occur;
providing an external connection group unique identification to the second deployment for the second deployment to determine whether a client is to be connected to the second deployment, the external connection group unique identification and the unique identification being separate identifications to facilitate maintaining security in connecting to the second deployment; [[and]]	receiving a uniform resource locator from the second deployment when a client device is to be connected to the second deployment, the uniform resource locator being provided to the client device for connecting to the second deployment[[.]];
executing updates to database data at an applicable primary deployment based on a client connection; and	propagating the updates to one or more secondary deployments to have the one or more secondary deployments comprise an up-to-date version of the database data and take over as a new primary deployment when the applicable primary deployment becomes unavailable.

2.	(Original) The system of claim 1, wherein the operations further comprise:	prior to receiving the notification that the first deployment is unavailable, causing, using a client connection between the client device and the first deployment of the database, traffic to be directed from the client device to the first deployment, the traffic comprises updates to database data.

3.	(Original) The system of claim 1, wherein the operations further comprise:	after receiving the uniform resource locator from the second deployment, causing, using a second client connection between the client device and the second deployment of the database, traffic to be directed from the client device to the second deployment.

4.	(Original) The system of claim 1, wherein the notification that the first deployment is unavailable comprises a second indication of at least one of:	an error at the first deployment, or	a power outage at the first deployment.

5.	(Original) The system of claim 1, wherein providing the external connection group unique identification to the second deployment further comprises performing a lookup with the external connection group unique identification.

6.	(Original) The system of claim 5, wherein the operations further comprise:	providing an indication of transitioning to the second deployment when the lookup is true, wherein the indication at least includes the uniform resource locator from the second deployment.

7.	(Original) The system of claim 5, wherein the operations further comprise:	causing updates to database data to be executed on the second deployment to have the updates propagated to the first deployment and one or more additional secondary deployments after being executed at the second deployment.

8.	(Original) The system of claim 1, wherein the first deployment and the second deployment comprise one or more of:	serviced by different computing resources,	located in different geographic regions, or	serviced by different cloud-based database providers.

9.	(Currently Amended) The system of claim 1, wherein the operations further comprise:	transitioning the client connection from the first deployment to the second deployment to have database traffic is executed at the second deployment, wherein transitioning the client connection is in response to receiving the uniform resource locator from the second deployment.[[;]]	

10.	(Original) The system of claim 1, wherein the operations further comprise:	sending a REST (Representational State Transfer) request from the client device to the second deployment.

11.	(Currently Amended) A method comprising:	generating a unique identification that references a first connection object of a first deployment and a second connection object of a second deployment of a database, the first deployment and the second deployment being separate deployments of the database provided by different cloud providers;	receiving a notification that the first deployment is unavailable, the notification that the first deployment is unavailable comprises an indication of a scheduled downtime for the first deployment that has yet to occur;	providing an external connection group unique identification to the second deployment for the second deployment to determine whether a client is to be connected to the second deployment, the external connection group unique identification and the unique identification being separate identifications to facilitate maintaining security in connecting to the second deployment; [[and]]	receiving a uniform resource locator from the second deployment when a client device is to be connected to the second deployment, the uniform resource locator being provided to the client device for connecting to the second deployment[[.]];
executing updates to database data at an applicable primary deployment based on a client connection; and	propagating the updates to one or more secondary deployments to have the one or more secondary deployments comprise an up-to-date version of the database data and take over as a new primary deployment when the applicable primary deployment becomes unavailable.

12.	(Original) The method of claim 11, further comprising:	prior to receiving the notification that the first deployment is unavailable, causing, using a client connection between the client device and the first deployment of the database, traffic to be directed from the client device to the first deployment, the traffic comprises updates to database data.

13.	(Original) The method of claim 11, further comprising:	after receiving the uniform resource locator from the second deployment, causing, using a second client connection between the client device and the second deployment of the database, traffic to be directed from the client device to the second deployment.

14.	(Original) The method of claim 11, wherein the notification that the first deployment is unavailable comprises a second indication of at least one of:	an error at the first deployment, or	a power outage at the first deployment.

15.	(Original) The method of claim 11, wherein providing the external connection group unique identification to the second deployment further comprises performing a lookup with the external connection group unique identification.

16.	(Original) The method of claim 15, further comprising:	providing an indication of transitioning to the second deployment when the lookup is true, wherein the indication at least includes the uniform resource locator from the second deployment.

17.	(Original) The method of claim 15, further comprising:	causing updates to database data to be executed on the second deployment to have the updates propagated to the first deployment and one or more additional secondary deployments after being executed at the second deployment.

18.	(Original) The method of claim 11, wherein the first deployment and the second deployment comprise one or more of:	serviced by different computing resources,	located in different geographic regions, or	serviced by different cloud-based database providers.

19.	(Currently Amended) The method of claim 11, further comprising:	transitioning the client connection from the first deployment to the second deployment to have database traffic is executed at the second deployment, wherein transitioning the client connection is in response to receiving the uniform resource locator from the second deployment[[;]].	

20.	(Original) The method of claim 11, further comprising:	sending a REST (Representational State Transfer) request from the client device to the second deployment.

21.	(Currently Amended) A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, cause the at least one processor to perform operations comprising:	generating a unique identification that references a first connection object of a first deployment and a second connection object of a second deployment of a database, the first deployment and the second deployment being separate deployments of the database provided by different cloud providers;	receiving a notification that the first deployment is unavailable, the notification that the first deployment is unavailable comprises an indication of a scheduled downtime for the first deployment that has yet to occur;	providing an external connection group unique identification to the second deployment for the second deployment to determine whether a client is to be connected to the second deployment, the external connection group unique identification and the unique identification being separate identifications to facilitate maintaining security in connecting to the second deployment; [[and]]	receiving a uniform resource locator from the second deployment when a client device is to be connected to the second deployment, the uniform resource locator being provided to the client device for connecting to the second deployment[[.]];
executing updates to database data at an applicable primary deployment based on a client connection; and	propagating the updates to one or more secondary deployments to have the one or more secondary deployments comprise an up-to-date version of the database data and take over as a new primary deployment when the applicable primary deployment becomes unavailable.

22.	(Original) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:	prior to receiving the notification that the first deployment is unavailable, causing, using a client connection between the client device and the first deployment of the database, traffic to be directed from the client device to the first deployment, the traffic comprises updates to database data.

23.	(Original) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:	after receiving the uniform resource locator from the second deployment, causing, using a second client connection between the client device and the second deployment of the database, traffic to be directed from the client device to the second deployment.

24.	(Original) The non-transitory computer-readable medium of claim 21, wherein the notification that the first deployment is unavailable comprises a second indication of at least one of:	an error at the first deployment, or	a power outage at the first deployment.

25.	(Original) The non-transitory computer-readable medium of claim 21, wherein providing the external connection group unique identification to the second deployment further comprises performing a lookup with the external connection group unique identification.

26.	(Original) The non-transitory computer-readable medium of claim 25, wherein the operations further comprise:	providing an indication of transitioning to the second deployment when the lookup is true, wherein the indication at least includes the uniform resource locator from the second deployment.

27.	(Original) The non-transitory computer-readable medium of claim 25, wherein the operations further comprise:	causing updates to database data to be executed on the second deployment to have the updates propagated to the first deployment and one or more additional secondary deployments after being executed at the second deployment.

28.	(Original) The non-transitory computer-readable medium of claim 21, wherein the first deployment and the second deployment comprise one or more of:	serviced by different computing resources,	located in different geographic regions, or	serviced by different cloud-based database providers.

29.	(Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:	transitioning the client connection from the first deployment to the second deployment to have database traffic is executed at the second deployment, wherein transitioning the client connection is in response to receiving the uniform resource locator from the second deployment[[;]].	

30.	(Original) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:	sending a REST (Representational State Transfer) request from the client device to the second deployment.








Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 30 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Tran (USPGPUB 2017/0323247), which discloses a process controller that is capable of requesting a connection identifier for a connection to a database and providing connection identifier to each of workers. Each of workers of a worker pool is capable of obtaining a work item from the work queue and providing the database request to a database server; Bhogal (USPGPUB 2007/0100957), which discloses contacting a messaging system over a secure connection to determine whether a server application update distribution is occurred while an application server is unavailable to update the applications, in response to starting the server in a data processing system; and Rizvi (U.S. Patent 6,490,610), which discloses a client is automatically connected to a server to access a resource, when the connection between the client and a server used for resource access fails.
The combination of the above-mentioned prior arts does not explicitly teach “providing an external connection group unique identification to the second deployment for the second deployment to determine whether the client is to be connected to the second deployment; receiving a uniform resource locator from the second deployment when a client device is to be connected to the second deployment, the uniform resource locator being provided to the client device for connecting to the second deployment; executing updates to database data at an applicable primary deployment based on a client connection; and propagating the updates to one or more secondary deployments to have the one or more secondary deployments comprise an up-to-date version of the database data and take over as a new primary deployment when the applicable primary deployment becomes unavailable”– as disclosed in independent claims 1, 11 and 21. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner, that in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 23, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162